Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/479893, Device For Holding An Item During Travel, and Related Systems and Methods, filed 7/22/19.  Claims 1-25 are pending.  

Drawings
The drawings are objected to because in Figures 1 and 2, it is unclear how the length of second section 28 is so drastically different. The specification teaches the first and second couplers coupling the second and third sections to the first section. While Figure 3 depicts the couplers having a width, thereby allowing some flexibility as to the exact location of the bend within the coupler width, the difference in length would not be as significant as shown between Figures 1 and 2.

The drawings are objected to because it is unclear why there are two occurrences of the numeral “25” defining the body in Figure 3.
The drawings are objected to because in Figure 4, numerals 32 and 34 are not pointing to any specific structure that would define a coupler.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Figure 5 not mentioned in the description: 10.  
The drawings are objected to because Figure 7 depicts the third section of the device with a cup holder. The specification states in para [0034] that the device 60 is similar to the device 20 except the third section 62 of the device 60 includes a cup holder 64. However, Figure 7 does not show the other sections of the device and it is unclear if the third section is significantly larger is size than the embodiment of Figure 1, since it would not appear that a cup holder would not be able to fit upon the third section of the device depicted in Figures 1 or 2.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Regarding Claim 1:
	-There is no antecedent basis for “the first and second portions” or “the first and third portions”.

	Regarding Claim 5:
	-It is claimed that the third section includes a region configured to hold a cup. This is unclear since upon viewing the figures, the embodiment of Figure 1 does not appear that the scale of the device would be able to accommodate a standard cup. Figure 7 depicts a cup holder in the third section but does not depict the other sections and therefore it is unclear if the third section needs to be significantly larger than what is shown in Figure 1, or what the scale between the elements is. The specification states that the difference between the embodiments of Figure 1 and 7 is just a cup holder. 
	
Regarding Claim 17:
	-It is claimed that each of the first, second, and third sections, and each of the first and second couplers include a “unique portion”. However, the specification has not made it clear how the sections and couplers are “unique” from one another. Figure 3 does show each of the portions are defined sections, but the other figures do not depict this, so it is unclear.

	Regarding Claim 19:
	-It is unclear if “an item” is in addition to the item of the preamble.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 11, 12, 15, 16, and 19-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by https://www.amazon.com/original-flight-phone-tablet-holder/dp/B072MBPWMV/> “Flight Flap Phone & Tablet Holder, Designed for Air Travel-Flying, Traveling, in-Flight Stand, Compatible with iPhone, Compatible with Android and Compatible with Kindle Mobile Devices” as cited by the Applicant (hereinafter ‘Amazon’).

Regarding Claim 1, as best understood, Amazon teaches a device for holding an item during travel via an airplane, train or bus (title), the device comprising: 
a body (see green rectangular flat body in the first figure on the left) having: 
a first section (central portion of the body that the rear of the phone rests upon), 
a second section (right end section that is bent downward from the first section) moveable relative to the first section toward a first position (into the bent configuration that is shown in the first figure in use on the right) and toward a second position (into a 
a third section (left end section that is bent upward from the first section and retains the phone in place) moveable relative to the first section toward a first position (in use position) and toward a second position (flattened position); 
a first coupler (bend between the first and second sections) that couples the body's first section with the body's second section and holds the second section: 
in the first position wherein the second section positions the body to hold, without the help of a person's hands, an item for use during travel (as depicted in several of the figures in use supporting a phone; under “About this item” it teaches ‘hands free’), and 
in the second position wherein the first and second portions, combined, form a configuration in which the body is stored for future use (flattened for stowing); and 
a second coupler (bend between the first and third sections) that couples the body's first section with the body's third section and holds the third section: 
in the first position wherein the third section holds, without the help of a person's hands, the item for use during travel (as depicted in several of the figures in use supporting a phone; under “About this item” it teaches ‘hands free’), and 
in the second position wherein the first and third portions, combined, form a configuration in which the body is stored for future use (flattened for stowing).  

Regarding Claim 2, as best understood, Amazon teaches the device of claim 1 wherein while the body's second section (right longer section) is in the first position (in use), the body's second section forms a hook that extends away from the body's first section (as shown on the right of the first figure; other figures also depict the second section hooking over tray table).  

Regarding Claim 3, as best understood, Amazon teaches the device of claim 1 wherein while the body's second section is in the first position (in use), the body's first and second sections, combined, form a chevron (see Figures 1 and 4 showing an upside V-shape or ‘chevron’).  

Regarding Claim 4, as best understood, Amazon teaches the device of claim 1 wherein while the body's third section is in the first position (in use), the body's third section forms a ledge that extends away from the body's first section at an angle between 0° and 180°(as depicted in the first and fourth figures to support the phone).  

Regarding Claim 5, as best understood, Amazon teaches the device of claim 1 wherein the body's third section includes a region configured to hold a cup (see left side of Figure 1 showing the device in the flattened configuration and therefore any region of the device, including the third section, is capable of holding a cup when laid flat on the tray or another surface).  

Regarding Claim 6, as best understood, Amazon teaches the device of claim 1 wherein while the body's second section is in the second position (storage position), the body's first and second sections form a flat sheet (as depicted on the left of the first figure; all sections lie flat).  

Regarding Claim 7, as best understood, Amazon teaches the device of claim 1 wherein while the body's third section is in the second position (storage position), the body's first and third sections form a flat sheet (as depicted on the left of the first figure; all sections lie flat).    

Regarding Claim 11, as best understood, Amazon teaches the device of claim 1, wherein the body includes a plastically deformable material (under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches that it “folds, bends, and adjusts to give you the perfect viewing angle”).  

Regarding Claim 12, as best understood, Amazon teaches the device of claim 1, wherein the body includes a plastically deformable material (under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches that it “folds, bends, and adjusts to give you the perfect viewing angle”) and each of the body's sections includes a portion of the plastically deformable material (see the first figure where each of the sections are deformable and are integral portions of the body and therefore include a portion of the plastically deformable material). 
 
Regarding Claim 15, as best understood, Amazon teaches the device of claim 1, wherein the first coupler includes a plastically deformable material that plastically deforms when the body's second section is moved relative to the body's first section to the first position (the device is made of deformable aluminum and the couplers (bends) are integral portions of the device).  

Regarding Claim 16, as best understood, Amazon teaches the device of claim 1, wherein the second coupler includes a plastically deformable material that plastically deforms when the body's third section is moved relative to the body's first section to the first position (the device is made of deformable aluminum and the couplers (bends) are integral portions of the device).   

Regarding Claim 19, as best understood, Amazon teaches a method for holding an item during travel via an airplane, train or bus (see method directly printed on the green flight flap device in figure 1, teaching folding, placing the device, and placing the item onto the device), the method comprising: 
moving a second section (right end section in Figure 1 that bends downwardly from the central section) of a body of a device relative to a first section (central section that the rear of the phone contacts) of the device's body, toward a first position (in use; see Product Description “the Flight Flap folds, bends, and adjusts to give you the perfect viewing angle for your device”) wherein the second section positions the device's body to hold (either on the extended tray or hooked over the stored tray as 
moving a third section (left end section in Figure 1 that bends upwardly from the central section and is positioned in front of the phone) of the device's body relative to the body's first section (central section), toward a first position (in use), wherein the third section holds, without the help of a person's hands (under “About this item” it teaches ‘hands free’), the item (phone) for use during travel; 
positioning the device's body to hold (either onto the extended tray table or over the edge of the stored tray table as depicted in figures 4 and 6), without the help of the person's hands (under “About this item” it teaches ‘hands free’), the item for use during travel; and 
holding, with the third section of the device's body and without the help of a person's hands, the item for use during travel (as depicted in Figures 1-3).  

Regarding Claim 20, as best understood, Amazon teaches the method of claim 19, wherein moving the second section of the device's body includes plastically deforming a portion of a material that couples the first and second sections of the device's body together (under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches that it “folds, bends, and adjusts to give you the perfect viewing angle”, therefore manipulating any section of the device includes plastically deforming it). 

Regarding Claim 21, as best understood, Amazon teaches the method of claim 19, wherein moving the third section of the device's body includes plastically deforming a portion of a material that couples the first and third sections of the device's body together (under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches that it “folds, bends, and adjusts to give you the perfect viewing angle”, therefore manipulating any section of the device includes plastically deforming it). 
  
Regarding Claim 22, as best understood, Amazon teaches the method of claim 19 further comprising moving the second section of the device's body relative to the first section of the device's body, toward a second position (storage position) wherein the first and second portions, together, form a configuration in which the body is stored for future use (flattened configuration as depicted on the left of figure 1; see Product Description “the Flight Flap folds, bends, and adjusts to give you the perfect viewing angle for your device”; “Most importantly if flattens for easy stowing when it’s time to land.”).  

Regarding Claim 23, as best understood, Amazon teaches the method of claim 22 wherein moving the second section of the device's body relative to the first section of the device's body, toward the second position (storage position) includes plastically deforming a portion of a material that couples the first and second sections of the device's body together to form a configuration in which the first and second sections together form a flat sheet (Figure 1 on the left showing all sections flattened; under 

Regarding Claim 24, as best understood, Amazon teaches the method of claim 19 further comprising moving the third section of the device's body relative to the first section of the device's body, toward a second position (storage position) wherein the first and second portions, together, form a configuration in which the body is stored for future use (Figure 1 on the left showing all sections flattened; under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches that it “folds, bends, and adjusts to give you the perfect viewing angle”; “Most importantly if flattens for easy stowing when it’s time to land.”; therefore manipulating any section of the device includes plastically deforming it). 


Regarding Claim 25, as best understood, Amazon teaches the method of claim 24 wherein moving the third section of the device's body relative to the first section of the device's body, toward the second position 17WO 2019/045986PCT/US2018/045988(storage position) includes plastically deforming a portion of a material that couples the first and third sections of the device's body together to form a configuration in which the first and third sections together form a flat sheet (Figure 1 on the left showing all sections flattened; under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amazon.

Regarding Claim 10, as best understood, Amazon teaches the device of claim 1. While Amazon does not specifically disclose wherein the body includes a fourth section operable to hold another item for use during travel, Amazon teaches that the device is bendable and moldable (Under #About this Item, #Bestseller). Therefore, since the device can be bent or molded as needed, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the device could be bent into four sections instead of the depicted three sections. For example, when bent to rest upon the tray table, the end of the “second section” could be bent upwardly to allow a pen to be located on the device.
	
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon in view of US 2014/0262853 (DeChant).

Regarding Claims 8 and 9, as best understood, Amazon teaches the device of claim 1, but does not specifically teach wherein the body includes a pocket configured to hold a business card or a power source for the item. However, DeChant, which is drawn to a foldable device (300) for holding an item (electronics; Figure 12; para [0049]), teaches that the body of the device includes a pocket (360; para [0049]; Figure 10; para [0004] teaching various locations of pockets) that is configured to hold a business card (para [0005]; ‘cards’) or a power source for the item (para [0005] teaching that any of the pockets can be ‘designed to secure any money, cards, coins, keys, or other items placed in the pocket by a snug friction fit. This can be done by designing an appropriate size of a pocket, or elastic or other stretch fabric can be used in the pocket design’; therefore a small battery ‘power source’ is capable of being held). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include pockets as taught by DeChant on the device of Amazon in order to be able to store small items that would be readily available to the user as needed, thereby making the device more versatile and useful.
	



Claims 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amazon in view of US 2017/0223862 to Justiss et al. (hereinafter ‘Justiss’).

Regarding Claim 13, as best understood, Amazon teaches the device of claim 1, and while Amazon teaches that the body is a sheet (teaching planar rectangular device) and includes aluminum in each of the body's sections (in order to mold and bend the device), Amazon does not specifically disclose that the aluminum is a sheet.  The customer images included on the webpage commenting on the device delaminating after repeated use, do however depict the aluminum core being a sheet. Notwithstanding, Justiss, which is also drawn to a bendable, repositionable stand for a phone (Figures 1, 2, 3B; 6A-8B), teaches that the body is a sheet which includes a sheet of bendable metal (50; Figure 4B and 5; para [0029], [0037]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the aluminum of Amazon would be a sheet as disclosed by Justiss, since a sheet allows a continuous bendability throughout the length of the device.
	
Regarding Claim 14, as best understood, Amazon teaches the device of claim 1, and while Amazon teaches that the body is a sheet (teaching planar rectangular device) and includes aluminum in each of the body's sections (in order to mold and bend the device), and while Amazon shows that there is an exterior layer (green and black sides connected together, and the exterior layer appears to be a foam-like material, Amazon does not specifically teach wherein the body includes a sheet of 


Regarding Claim 17, as best understood, Amazon teaches the device of claim 1, wherein: 
the body includes aluminum that is plastically deformable (under #Product Description, #The Original Flight Flap, it teaches ‘lightweight aluminum” and teaches that it “folds, bends, and adjusts to give you the perfect viewing angle”), each of the first, second and third sections include a unique portion of the aluminum (see the first figure where each of the sections are deformable and are integral portions of the body and therefore include a portion of the aluminum), 

the second coupler (bend) includes a unique portion of the aluminum that lies between the portions of the aluminum that correspond to the body's first and third sections (in order to be able to bend).  
While Amazon teaches that the body is a sheet (teaching planar rectangular device) and includes aluminum (in order to mold and bend the device), Amazon does not specifically disclose that the aluminum is a single piece of aluminum sheet.  The customer images included on the webpage commenting on the device delaminating after repeated use, do however depict the aluminum core being a single sheet. Notwithstanding, Justiss, which is also drawn to a bendable, repositionable stand for a phone (Figures 1, 2, 3B; 6A-8B), teaches that the body is a sheet which includes a single sheet of bendable metal (50; Figure 4B and 5; para [0029], [0037]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that the aluminum of Amazon would be a single sheet as disclosed by Justiss, since a sheet allows a continuous bendability throughout the length of the device.




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amazon in view of US 2014/0135042 (Buchheim).

Regarding Claim 18, as best understood, Amazon teaches the device of claim 1, but does not specifically teach further comprising a transmitter and a receiver, each operable to transmit and receive signals to another receiver and from another transmitter, respectively, to convey and receive information.  Buchheim teaches a device (10; Figures 1A-1B; para [0074], ‘sticker beacon’) that can be attached to any device (para [0001]) and includes a transmitter and a receiver (48; para [0079] teaching a wireless communication component 48 that effects ‘all Bluetooth and BLE related functionality (e.g. sending and receiving signals/data etc.)’; para [0084] further teaches receiving/sending data; and therefore is operable to transmit and receive signals to another receiver and from another transmitter, respectively, to convey and receive information; para [0010] teaching tracking the beacon by a mobile device). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use a transmitter/receiver as taught by Buchheim on the device of Amazon, in order to enhance the capability of the device and allow tracking of the device so it doesn’t get lost.
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US2015/0008302 (Fan) teaches another deformable stand with a deformable metal sheet surrounded by silicone and movable between a use position and flat stoage position.
US2014/0110556 (Mao) teaches another deformable stand with a deformable aluminum sheet surrounded by a polymer and movable between a use position and flat storage position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632